Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 8 December 2021 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.    
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in Claims 1-8 and 11 which are directed to a manner of operating the disclosed device (e.g. “for measuring surface roughness”, “for measuring a rolling load”, “for performing a first inspection, a second inspection,…”, “determines the finished electrode as a normal product...”, “has an inspection period”, “re-performs”, “stops”, “changes”, Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2011/0052954) in view of Haga et al. (US 2017/0092987) and Song et al. (KR 20150141412A, machine translation).
Regarding claims 1-7 and 13-14, Fujiwara discloses a system for manufacturing an electrode for a secondary battery (Fig 1) [0065], the system comprising: 
a supply roller (22 roll) for supplying a collector (current collector plate) having a long sheet shape [0071]; an electrode active material coating device (24) for applying an electrode active material to a surface of the collector being supplied by the supply roller to manufacture an unfinished electrode [0066-0070]; 
a rolling roller (21) for rolling a surface of the unfinished electrode and adjusting a thickness of the electrode active material to manufacture a finished electrode [0067]; and recognizes measured surface roughness of the rolls and collector plates (rolling roller measuring unit) [0028, 0070-0072] but does not explicitly recognize an electrode quality inspection device comprising an electrode measuring unit for measuring a surface roughness of the electrode active material applied to the finished electrode, a pressure measuring unit for measuring a rolling load applied from the rolling roller to the unfinished electrode, and an inspection unit for performing a first inspection, a second inspection, and a third inspection.
Limitations directed towards what the measuring and inspection units are “for” or following “wherein” are interpreted as intended use limitations and will be interpreted broadly as being capable of. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of 
Haga teaches a system to manufacture an electrode laminate where the surface of the active material layer is measured and controlled so the surface is not excessively rough [0009] calculated using a laser microscope [0017] and controlled by applying a roll press pressing step with measured pressure [0050, 0096-0123]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed provide a means of measuring the surface roughness of the active material layer (electrode measuring unit / inspection unit) and control the pressure of the pressing roller (pressure measuring unit) in the system of Fujiwara because Haga recognizes that such measurement and control of the active materials surface roughness provides for the prevention of short-circuiting and reduction of internal resistance for the formed battery [0041]. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the pressure loads since it has been held that discovering the optimum ranges for a result effective variable such as roller pressure loads involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Song teaches measuring the wear of a rolling roll by measuring the step height recognizing the need for replacement of the rollers [0014-0017] in order to prevent failure caused by defects [0005].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include measurement and inspection of the rolling rollers in the system of Fujiwara and Haga because Song recognizes that such measurements provide for recognizing the timing required for replacement of the rollers [0019] to ensure consistency of the active material formed and prevent failure caused by defects.

Regarding claim 11, Haga further teaches wherein the electrode measuring unit comprises an optical measuring part measuring surface roughness (laser microscope) [0009-0016]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al., Haga et al. and Song et al. as applied to claim 1 above, and further in view of Toida (US 5048326).
The teachings of Fujiwara, Haga and Song as discussed above are herein incorporated.
Regarding claims 8 and 9, Fujiwara and Haga do not explicitly disclose wherein the rolling roller measuring unit comprises a roughness tester measuring the surface roughness while contacting the surface of the rolling roller, and in the roughness tester, a tip having a needle shape, which is attached to one surface in at least four spots in a circumferential direction.  
Toida teaches a surface roughness measuring instrument which is provided with rotary drive mechanism (Abstract) where a tip contact section (218, tip having a needle shape; 10:53-11:19) is placed is placed in contact with the body of revolution in a circumferential direction to provide accurate and stable measurement.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide surface measurements by use of a roughness testing instrument which is provided with a tip contact section in the system of Fujiwara, Haga, and Song because Toida recognizes that such an instrument can provide roughness measurements for a rotating body in an accurate and stable manner. The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143. Furthermore, a skilled artisan would recognize duplicative measurements on multiple points of the roller would be needed to increase accuracy.
	
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (CN 104916814A, machine translation) teaches a system for producing electrodes where a detecting system monitors the surfaces of the electrode surfaces to find defects [0014-0015] by using taking multiple image captures [0029-0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727